        Case 2:20-cv-00335-SMV-KRS Document 7 Filed 05/08/20 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

JEREMY DiCARLO,

        Plaintiff,

v.                                                                               No. 20-cv-0335 SMV/KRS

SIYARAM, LLC, and
CHUBB INSURANCE SOLUTIONS AGENCY, INC.,

        Defendants.1

                             MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court sua sponte, following its review of the Notice of

Removal [Doc. 1], filed by Defendant Siyaram, LLC on April 14, 2020. The Court has a duty to

determine sua sponte whether subject-matter jurisdiction exists. See Arbaugh v. Y&H Corp., 546

U.S. 500, 514 (2006); Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir. 1988). The

Court, having considered the Notice of Removal, the entire record, the applicable law, and being

otherwise fully advised in the premises, concludes that the Notice fails to allege the necessary facts

of citizenship in order to sustain diversity jurisdiction. Therefore, the Court will order the

removing Defendants to file an amended notice of removal no later than June 9, 2020, if the

necessary jurisdictional allegations can be made in compliance with the dictates of Rule 11 of the

Federal Rules of Civil Procedure.




1
  Defendant Chubb Insurance Solutions Agency, Inc., was voluntarily dismissed by Plaintiff on April 2, 2020, prior
to removal. [Doc. 5-5] at 1–2.
       Case 2:20-cv-00335-SMV-KRS Document 7 Filed 05/08/20 Page 2 of 4




                                          BACKGROUND

        On April 14, 2020, Defendant Siyaram, LLC, doing business as Relax Inn, filed its Notice

of Removal under 28 U.S.C. § 1332 (2018). [Doc. 1] at 1. The Notice asserts that there is diversity

of citizenship and that the amount in controversy exceeds $75,000. Id. at 2–3. In support of its

claim of diversity of citizenship, Defendant repeats the assertion from Plaintiff’s First Amended

Complaint that Plaintiff is a “resident” of Louisiana. Id. at 2. Defendant also asserts it is “a foreign

corporation, organized and licensed to do business in New Mexico.” Id. Defendant makes no

allegations about Plaintiff’s citizenship or its own. See id.

                                      LEGAL STANDARDS

        The federal statute providing for the removal of cases from state to federal court was

intended to restrict rather than enlarge removal rights. Greenshields v. Warren Petroleum Corp.,

248 F.2d 61, 65 (10th Cir. 1957). Federal courts, therefore, are to strictly construe the removal

statutes and to resolve all doubts against removal. Fajen v. Found. Reserve Ins. Co., Inc., 683 F.2d

331, 333 (10th Cir. 1982). The removing party bears the burden of establishing the requirements

for federal jurisdiction. Martin v. Franklin Capital Corp., 251 F.3d 1284, 1290 (10th Cir. 2001).

        District courts have original jurisdiction of all civil actions where the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different States. § 1332(a). When a plaintiff files a civil action in state court over which

the federal district courts would have original jurisdiction based on diversity of citizenship, the

defendant may remove the action to federal court. See 28 U.S.C. § 1441. Jurisdiction under § 1332

requires diversity of citizenship. The party asserting jurisdiction must plead citizenship distinctly

                                                   2
       Case 2:20-cv-00335-SMV-KRS Document 7 Filed 05/08/20 Page 3 of 4




and affirmatively; allegations of residence are not enough. Siloam Springs Hotel, L.L.C. v. Century

Sur. Co., 781 F.3d 1233, 1238 (10th Cir. 2015). Domicile, the equivalent of state citizenship,

requires more than mere residence; domicile exists only when residence is coupled with an

intention to remain in the state indefinitely. Middleton v. Stephenson, 749 F.3d 1197, 1200 (10th

Cir. 2014).

       Determining the citizenship of a limited liability company is different from determining

the citizenship of a corporation under § 1332. A corporation is deemed to be a citizen of both the

state in which it is incorporated and in which it maintains its principal place of business. See

§ 1332(c). Limited liability companies, however, are treated as partnerships for citizenship

purposes and are, therefore, citizens of each and every state in which any member is a citizen.

Siloam Springs, 781 F.3d at 1234.

                                          DISCUSSION

       Here, the facts set forth in the Notice of Removal do not sufficiently establish the

citizenship of either party. The Notice asserts that Plaintiff is a “resident” of Louisiana and does

not mention his “citizenship.” [Doc. 1] at 2. Similarly, the Notice fails to allege the citizenship

of the members of Defendant Siyaram, LLC.

       The Court will give Defendant the opportunity to file an amended notice of removal to

properly allege Plaintiff’s citizenship, as well as the citizenship of each and every member of

Defendant Siyaram, LLC, as of the time of the filing of the First Amended Complaint and the time

of the filing of the Notice of Removal.




                                                 3
       Case 2:20-cv-00335-SMV-KRS Document 7 Filed 05/08/20 Page 4 of 4




       IT    IS   THEREFORE          ORDERED,        ADJUDGED,     AND     DECREED        that

Defendant Siyaram, LLC, shall amend the Notice of Removal to properly allege diversity of

citizenship, if such allegations can be made in compliance with the dictates of Rule 11 of the

Federal Rules of Civil Procedure, no later than June 9, 2020.

       IT IS FURTHER ORDERED that if such an amended notice is not filed by June 9, 2020,

the Court may dismiss remand this action to state court.

       IT IS SO ORDERED.




                                                           ______________________________
                                                           STEPHAN M. VIDMAR
                                                           United States Magistrate Judge




                                                4
